DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1-14
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
receiving, from a base station, information related to a slot offset between a first cell and a second cell for carrier aggregation; and
determining a time offset between the first cell and the second cell, based on the information related to the slot offset,
wherein the information related to the slot offset is based on a reference subcarrier spacing (SCS) that satisfies a preconfigured condition,
wherein the preconfigured condition is related to at least one SCS configured for at least one of the first cell or the second cell, and
wherein the first cell is a primary cell (PCell) or a primary secondary cell (PSCell), and the second cell is a secondary cell (SCell)

Regarding the prior art of record:
Gaal et. al. (US 2021/0120554 A1) discloses
receiving, from a base station, information related to a slot offset between a first cell and a second cell for carrier aggregation (Fig. 8 820 Para 2 75 76 “The offset may indicate a slot offset between a first CC and a second CC” Para 77 78 “As shown, the BS 110 may transmit configuration information 820 to the UE 120. The UE 120 may receive the configuration information 820. As further shown, the configuration information 820 may indicate the offset determined by the BS 110” where “Base Station (BS)” where “offset” corresponds to slot offset, where “first CC” corresponds to first cell and where “second CC” corresponds to second cell); and
determining a time offset between the first cell and the second cell, based on the information related to the slot offset (Fig. 8 850 Para 81 “In a fourth operation 850, the UE 120 may identify the slot on the second CC in accordance with the offset and based at least in part on a first slot (such as slot 0 of a frame) of the first CC”  The “offset” is used by the User Equipment (UE)” to determine the time offset between the first and second cell),
wherein the information related to the slot offset is based on a reference subcarrier spacing (SCS) that satisfies a preconfigured condition (Para 36 “The offset may be based at least in part on respective subcarrier spacings of the PCell and the Scell… the offset may be based at least in part on whether a subcarrier spacing the PCell is higher than, lower than, or equal to a subcarrier spacing of the SCell” Para 80  The “subcarrier spacing of the Primary Cell (Pcell)” corresponds to reference SCS and “higher than, lower than, or equal to” corresponds to a preconfigured condition),
wherein the preconfigured condition is related to at least one SCS configured for at least one of the first cell or the second cell (Para 36 80 “subcarrier spacing of the Pcell” corresponds to SCS configured for the first cell), and
wherein the first cell is a primary cell (PCell) or a primary secondary cell (PSCell), and the second cell is a secondary cell (SCell) (Para 77 “For example, the group of CCs may include a PCell and one or more SCells. “PCell” is used interchangeably with “primary CC” herein, and “SCell” is used interchangeably with “secondary CC” herein. Furthermore, while the techniques described herein generally refer to PCell or a primary CC, these techniques can also be applied for a combination of a primary secondary cell (PSCell) and an SCell”)
However, Gaal is not prior art based on the effective filing date
Li et. al. (WO 2021087877 A1) discloses (Abstract Fig. 5 English Translation Pages 10-12)
receiving, from a base station, information related to a slot offset between a first cell and a second cell for carrier aggregation (English Translation Page 2 “In this method, the above-mentioned communication device obtains the offsets of time units in different cells… the terminal device (the internal chip of the terminal device) receives the above offset from the network device (the internal chip of the network device); or the network device sends the above offset to the terminal device” Para 6 “the embodiments provided in this application are applicable to a multi-cell scenario, such as a carrier aggregation scenario” Page 12 “Optionally, the granularity of the offset value may be a subframe, a time slot” where “network device” corresponds to base station and where “offset” corresponds to slot offset); and
wherein the information related to the slot offset is based on a reference subcarrier spacing (SCS) (English Translation Page 2 “the communication device determines the offset of the time unit in cell 1 and cell2 according to the time unit corresponding to the reference subcarrier interval and the subcarrier interval of cell 1 and cell 2”); and
wherein the first cell is a primary cell (PCell) or a primary secondary cell (PSCell), and the second cell is a secondary cell (SCell) (Page 6 “The component carrier may also be called a carrier. For example, a multi-cell may include a primary cell (Primary Cell, PCell),a secondary cell (Secondary Cell, SCell), or a primary secondary cell (PSCell).”)
However, Li is not prior art based on the effective filing date.
Kim et. al. (WO 2021/054802 A1) discloses 
receiving, from a base station, information related to a slot offset between a first cell and a second cell for carrier aggregation (Fig. 10 1001 English Translation Page 17 “a network (e.g., a base station) provides a terminal with time offset information (e.g., information about a time offset value) between carriers and/or cells”); and
determining a time offset between the first cell and the second cell, based on the information related to the slot offset (Fig. 10 1003 English Translation Page 17 “the terminal comprises are reference cell/carrier (e.g., PCell and/or PSCell and/or SpCell, etc.) and a target cell/carrier (e.g., SCell, etc.). The time offset between can be determined”),
wherein the information related to the slot offset is based on a reference subcarrier spacing (SCS) that satisfies a preconfigured condition (English Translation Page 17 “”a time offset may be indicated based on a reference time interval. For example, when the reference SCS is used as the reference time interval, the reference SCS maybe one of predetermined values),
wherein the preconfigured condition is related to at least one SCS configured for at least one of the first cell or the second cell (English Translation Page 18 “For example, the reference SCS may be determined among SCSs of cells for which a time offset is indicated”), and
wherein the first cell is a primary cell (PCell) or a primary secondary cell (PSCell), and the second cell is a secondary cell (SCell) (English Translation Page 17 “the terminal comprises a reference cell/carrier (e g, PCell and/or PSCell and/or SpCell, etc.) and a target cell/carrier (e.g., SCell, etc.)”)
However, Kim is not prior art based on the effective filing date
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463      


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463